Case 1:17-cv-01047-ESH Document 68-27 Filed 06/03/19 Page 1 of 6




                       EXHIBIT
                         24
                 Case 1:17-cv-01047-ESH Document 68-27 Filed 06/03/19 Page 2 of 6

    From:          NIIIIIIIIIHNllri)projectveritas.corn>
    Sent:          Mon, 26 Sep 2016 17:44:34 -0400 (EDT)
    To:            Project Veritas Production <production@projectveritas.corn>
    Subject:       Youtube Link: 9-26-16 Dem Partners


   Youtube Link: https://youtu.be/dHHPHtdVr2s
        LPThumbnaillmagelD_14749262658800 049517465023607654   Dem Partners 9 26 16
                                                               youtu be



   PV Video Summary Form
   Journalist Name: Allison Maass

   Date Video Was Obtained: 09/26/16

   Date of Upload: 09/26/16

   Target Name/Location/contact info:

   Daily bracketing phone call with DP, HFA and DNC.

   Mike Lux, founder of Progressive strategies and political consultant for
   DNC
                                                                                          EXHIBIT
                                                                                                    •

                                                                                       /-hz4,453
   Script/Operation:                                                                  S'-to-tS

   Summary/Screenshots: Today I asked Mike Lux about his new contract
   with the DNC and what exactly he will be doing. He didn't give me much
   but did'explain it a little. After Bob asked me to go with him to the White
   House tomorrow evening and said I should send him my full name on my
   ID, SSN and the city I was born. To get out of this I told him an hour later
   that I was not feeling good and think I had food poisoning, so I was going
   to go home. He said okay and said to make sure I send him that
   information. I'm hoping that by tomorrow it is too late for me to go



Confidential                                                                                 PVA00011881
               Case 1:17-cv-01047-ESH Document 68-27 Filed 06/03/19 Page 3 of 6

   because I was too sick to get him my info, but that it was just a 24 hour
   thing and I'm feeling better to be back in the office.

   I was able to listen to the 1 pm call still and they said a couple of
   interesting things. They have weekly calls about social media with the
   Hillary campaign where they talk about how to control the narrative on
   social media. And they mentioned a "secret war room" where they
   discuss these thing with other orgs like Planned Parenthood. Also they
   brought up wanting to get duck calls to add to the Donald Duck costume
   at events.

   File Name: Voice Memos - Allison's iPhone — 092616,
   FN0J0694_20150825191644

   Relevant Time stamps:

   In FN0J0694_20150825191644

   From 00:00 to 00:56

   PV Journalist: So Lauren said you're working with the DNC now?

   Mike Lux: Yes.

   PV Journalist: That's awesome.

   Mike Lux: Yeah, yeah, I'm senior advisor, whatever that means.

   PV Journalist: That's cool. Do you know what you'll be doing with them?

   Mike Lux: Uh, mostly working on... trying to mobilize the Obama
   coalition, the progressive base... for young people, people of color, Bernie
   voters... you know.

   PV Journalist: That's a big project.

    Mike Lux: Yes, it is. It needs to be done, it needs to be done well. So... I'm
    not the only one working on it. Yeah... it's good work and I'm enjoying it a



Confidential                                                                      PVA00011882
               Case 1:17-cv-01047-ESH Document 68-27 Filed 06/03/19 Page 4 of 6

    lot. I'm kind of fully engaged. You asked how my weekend was, I worked
    all weekend. I worked from home and with work that I love.

    PV Journalist: Yeah, so it doesn't feel like work. That's great.



    In Voice Memos - Allison's iPhone - 092616

    From 00:56 to 03:41

    Bob Creamer:

    I don't know Aaron if you want to say a word about your call with Zerlina
    and Jesse (Digital outreach directors for HFA). It happens every week but
    today it has special importance.

   Aaron Black: For the past year and a half we have been acting as an
   umbrella group for folks who have been the largest social media assets in
   the country, so we're mobilizing all of our Facebook and Twitter assets.
   Many of these Facebook pages generate millions of views on memes,
   graphics and videos. In terms of Twitter we're also working on a plan
   where we are going to be instant messaging a quarter of a million
   progressive twitter handles tonight with hashtags and various other
   things so that we can try to dominate the narrative. Obviously with these
   debates it's not just the debate it's what people say after and during. And
   we want to be dominating the message. So if you're interested in being
   on this call send me a note and I'll send you the call in info.

   Bob Creamer: And this is Zerlina and Jess from the campaign who deal
   with the progressive media and they're on these calls every week, and
   will be on this call to give everyone the basic guidance.

   Aaron Black: And also Kate from the DNC.

    Bob Creamer: From the DNC yeah. Right exactly. Okay good.




Confidential                                                                      PVA00011883
               Case 1:17-cv-01047-ESH Document 68-27 Filed 06/03/19 Page 5 of 6

   Girl on the call: Just a question what is the hashtag that people are using?
   Is it just debate night or Hoffstra?

   Aaron Black: Well (inaudible but I am pretty sure it's the girls name.) the
   Clinton campaign is realizing some stuff within the hour and we'll forward
   it over to you. Just various hashtags that they want to use, and I think
   with all this stuff you also want to see what organically starts to trend
   and sometimes it's good to just piggy back off of that.

   Bob Creamer: Okay and in any case the Clinton Campaign...

   Aaron Black: In any case you all I think I know Eric been added (says the
   name again) I think you've been added to the digital war room. It's a
   secret based group where we can communicate in real time. Anybody
   who wants to be there as well. It's folks like Planned Parenthood and a
   bunch of grass roots folks. You know like Being Liberal and Occupy
   Democrats and people with large Twitter accounts.



   From 03:41 to 5:22

   Mitch Kates, PA DNC political director: Hey guys this is Mitch. I have a
   question. Is there a plan to order hundreds of those duck call whistles?
   Because they could be very effective to kind of tie in with the ducks at all
   of these events. And if you had like a duck and a dozen of them blasting
   at an event the whole time it would really drum up...

   Bob Creamer: Are you talking about duck calls or whistles?

   Mitch Kates, PA DNC political director: Oh yeah duck calls. They are like
   you blow them.

   Bob Creamer: Yeah duck calls, like you buy them at the hunting store.

   Mitch Kates, PA DNC political director: Just get cheap ones and load up
   our states so that they're everywhere. They're really loud and obnoxious.


Confidential                                                                      PVA00011884
               Case 1:17-cv-01047-ESH Document 68-27 Filed 06/03/19 Page 6 of 6

    Bob Creamer: And if you're good at it you sound like a real duck you
    know. That's a great sound.

   Guy on the call: Well you can but I don't think you know you can't take
   them into rallies for very long because they can identify you. And that's
   how you can get a duck quacking on your phone and that can be in your
   back pocket. But they are a great idea for everywhere we can.

    Bob Creamer: Well alright.

   Aaron Black: They're about $7 I found them online. $7 a piece.

    Bob Creamer: They're not cheap.

   Aaron Black: I'm sure that there are cheaper ones.



   Bob Creamer: Does someone want to search the web for some duck
   calls? And just send that information to me if you would and that's a
   good idea and we'll try to get some duck calls to supplement the duck.
   Good suggestion Mitch.




Confidential                                                                      PVA00011885
